UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                No. 99-50080


                              ANNIE L. WHITLEY,

                                                    Plaintiff-Appellant,

                                   VERSUS

     CAPITAL METROPOLITAN TRANSIT AUTHORITY, STARTRAN, INC.,

                                                    Defendants-Appellees.


            Appeal from the United States District Court
                  for the Western District of Texas
                           (A-97-CV-674-SC)

                              December 14, 1999

Before POLITZ, GARWOOD and DAVIS, Circuit Judges.

PER CURIAM:*

     Annie L. Whitley, a black female, challenges the district

court’s order dismissing her Title VII action against her employer,

Capital    Metropolitan Transit.     Appellant argues that a factfinder

could infer from the summary judgment evidence presented that the

employer    applied     the    "changeout"   rule   against   her   in   a

discriminatory fashion. Our review of the record persuades us that

fact issues were presented as to whether the work rule at issue was

applied to Whitley in a discriminatory fashion and whether her

discharge was related to this application of the work rule.

     Because fact issues are presented, the district court erred in


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
granting summary judgment.    The order of the district court is

therefore vacated and the case is remanded for further proceedings.

     VACATED and REMANDED.




                                2